DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s claims filed 02/14/2022. 
Claims 1, 3-6, 8, 10-13, 15, and 17-23 are pending and have been examined. 
Claims 2, 7, 9, 14, and 16 have been canceled. 
Claims 1, 8, 15, and 21-23 have been amended. 
Response to Arguments
Applicant's arguments, see pages 9-19 of Applicant’s Response filed 06/04/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
Applicant argues, on pages 14-16, that the claims are not directed to the abstract ideas which they recite since they integrate the abstract idea into a practical application thereof. Examiner respectfully disagrees. Examiner respectfully notes that the “improved load matching” argued by Applicant would be brought about even if the invention were practiced outside of the realm of the generic computer components recited. Therefore, this alleged improvement is to the abstract idea itself, rather than to any improved computer or area of technology itself. The MPEP makes it clear that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” See MPEP 2106.05(a)(II). Since the alleged improvements are to the abstract ideas themselves, they do not integrate the claims into a practical application of the abstract idea, and Applicant’s arguments are found unpersuasive.  
Applicant argues, on pages 16-18, that the claims are not directed to the abstract idea since they recite a number of physical components and steps that apply the one or more abstract ideas in a meaningful way so as to integrate the abstract idea into a practical application thereof. Examiner respectfully disagrees. Examiner respectfully notes that the various computing devices recites amount to Alice standard below, and have been found to amount to part of the abstract idea itself, or its mere generic computer implementation. Since the claims do no more than recite one or more abstract ideas along with the requirement to implement them on the set of generic computer components, Applicant’s arguments are found unpersuasive. 
Applicant argues on pages 18-20, that the claims recite elements which amount to significantly more than the abstract ideas recited. Examiner respectfully disagrees. Applicant asserts that Examiner has failed to analyze the claimed elements in combination. Examiner respectfully points to the 35 U.S.C. 101 section below where Examiner has found that, as a whole, and in combination the claims are directed to the abstract ideas which they recite without adding significantly more thereto.  Applicant argues that the distributed architecture recited raises the claim to significantly more than the abstract idea, however, as outlined above and below, the distributed architecture argued by Applicant amounts to no more than mere generic computer implementation of the abstract ideas. Thus, Applicant’s arguments that the claims amount to significantly more than the abstract idea are found unpersuasive.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 3-6, 8, 10-13, 15, and 17-23 rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
generate the tour template based on the location data (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites generating on or more tour templates, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could generate one or more tour templates)
store the tour template in the database (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites storing on or more tour templates, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could generate and store one or more tour templates in a database)
. . . obtain a plurality of live load assignment requests, each live load assignment request of the plurality of live load assignment requests corresponding to at least one live load and including attribute data characterizing one or more load attributes (claims 1, 8, 15; 
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the storage of templates characterizing paths based on location data and storing load attributes, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity)
determine one or more tour templates of the plurality of tour templates that match one or more live load assignment requests of the plurality of one live load assignment request based on the one or more load attributes of each tour template of the plurality of tour templates an the one or more load attributes of each live load assignment request of the plurality of live load assignment requests; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine which tour templates may the live load assignment requests based on the attributes specified here)
for each tour template of the one or more tour templates that are matched to one or more live load assignment requests, generate a tour execution utilizing data characterizing the corresponding tour template and data characterizing each live load assignment request of the one or more live load assignment requests that matched to the corresponding tour template; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental 
determine a fill rate for each generated tour execution associated with each of the one or more tour templates matched with the one or more live load assignment requests, wherein each fill rate is based on a number of live loads matched to each of the plurality of tour templates and a number of live loads matched to all of the plurality of tour templates; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine a fill rate for each tour execution by checking which templates had the most live executions)
update, within the database…the tour template data to indicate which of the plurality of tour templates are matched to the one or more live load assignment requests; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could update a database to indicate which templates are matched to which requests; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites keeping a record of which templates match which load requests, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity)
store within the database…tour execution data characterizing generated tour executions that are each associated with each of the one or more templates that are matched to the one or more live load assignment requests; (claims 1, 8, and 15; the broadest reasonable 
and… sort, within tour execution data stored in the database, the generated tour executions based on respective fill rate for each of the generated tour executions; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could sort tour executions in a list based on respective fill rates)
determine, from the tour execution data, a generated a tour execution of the tour executions with the highest fill rate based on the determined fill rate of each of the generated tour executions; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could check for a highest rate)
for each live load assignment request of the plurality of live load assignment requests, assign a generated tour execution of the generated tour executions associated with each of the one or more of tour templates that were matched to the one or more live load assignment requests based on the determined fill rate of each of the generated tour executions, wherein the assigning comprises assigning a first live load assignment request of the plurality of live load assignment requests to the generated tour execution with the highest fill rate when the generated tour execution with the highest fill rate has capacity for the first live load assignment request; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial 
monitor location data. . . of each vehicle of the plurality of vehicles (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the monitoring of location data of a fleet of vehicles, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could monitor location data of each vehicle of a plurality of vehicles)
for at least the generated tour execution with the highest fill rate for delivery of the first live load assignment request and based at least on the current location information of each vehicle of the plurality of vehicles, a location based criteria, and the generated tour execution, select a first vehicle of the plurality of vehicles to execute the generated tour execution.  (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites selection of a vehicle to perform a tour execution based on location data, criteria, and generated tour executions, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could select a vehicle based on these factors)
The above elements, as a whole, represent certain methods of organizing human activity in the form of commercial interactions such as business relations or commercial sales activities since, as a 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a communications interface configured to communicate, over one or more networks, with a computing device of each vehicle of a plurality of vehicles. . . and a computing device of each user of a plurality of users (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this 
a memory storing executable instructions; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor communicatively coupled to the communications interface, database and the memory, the at least one processor configured to execute the instructions to: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a database (storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes;) (claim 1, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a database (claims 8, and 15; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
obtain. . .  over the one or more networks and from computing devices of one or more users. . .  (claims 1, 8, and 15; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. .. obtain, over the one or more networks and from the computing device of each vehicle (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A method by a computing device comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
obtain. . . . the location data (claims 1, 8, 15; the broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
transmit an indication of the first tour execution for delivery of the at least one live load.  (claims 1, 8, 15; the broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission)
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1, 8; to the extent that the “storing” is a step positively required by the claim (a fact not conceded by Examiner here) the broadest reasonable interpretation of this step represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The following limitations have been characterized above as extra-solution activity:
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1, 8; to the extent that the “storing” is a step positively required by the claim (a fact not conceded by Examiner here) the broadest reasonable interpretation of this step represents the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
obtain. . . . the location data (claims 1, 8, 15; the broadest reasonable interpretation of this limitation amounts to the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional 
Claims 3-7, 10-14, and 17-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 3, 10, and 17:
determine that at least one live load assignment request of the plurality of live load assignment requests cannot be successfully assigned to the generated tour execution with the highest fill rate;
determine that the other generated tour executions that can be assigned to the at least one live load assignment request;
obtain, from the tour template data,  a next-second tour template of the plurality of tour templates;
generate a new tour execution based on the second tour template from the first list;
and assign the at least one live load assignment request to the new generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, generate, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4, 11, and 18:
 determine that a capacity of the new generated tour execution will not be exceeded if the at least one live load is assigned to the new generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine whether the addition of a load will exceed a capacity. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 12, and 19:
determine that the new generated tour execution is currently active.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine that a given shipment is active. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 6, 13, and 20:
determine that the at least one live load assignment request of the plurality of live load assignment requests cannot be successfully assigned to the generated tour execution with the highest fill rate;
obtain, from the tour execution data stored in the database, a next generated tour execution of the generated tour executions, the second generated tour execution with the remaining highest fill rate;
and assign the at least one live load assignment request to the next generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Regarding the use of the database, the broadest reasonable interpretation of this limitation represents mere 
Claims 21, 22, and 23:
wherein the location data includes inbound load data and outbound load data;
aggregating, within the database, inbound load data for a plurality of inbound loads based on a similar attribute; 
aggregating, within the database, outbound load data for a plurality of outbound loads based on a similar attribute; 
generating a plurality of inbound nodes based on the aggregated inbound load data; generating at least one outbound node based on the aggregated outbound load data; 
generating optimal path data identifying the plurality of optimal paths based on the plurality of inbound nodes and the at least one outbound node; and 
generating at least one of the plurality of tour templates based on the optimal path data.
 Regarding the inbound and outbound load data, this limitation merely alters the type of information used in performing the abstract ideas recited above, and therefore further recites the abstract ideas for the reasons outlined above. But for the requirement to implement them on a set of generic computer components, the broadest reasonable interpretation of the above limitations recite one or more abstract ideas in the form of mental processes since a human using their mind, a pen and paper, and simple observation, evaluation and judgment could aggregate inbound and outbound load data based on similar attributes, generate inbound nodes and outbound nodes, and generate a set of optimal paths and tour templates based on the generated nodes. Alternatively, this limitation recites certain methods of organizing human activity in the form of business relations and commercial sales activities since commercial shipping entities would aggregate load data and create inbound and outbound loads to 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 3-7, 10-14, and 17-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628